Case 4:19-cv-00226 Document 66-3 Filed on 04/06/20 in TXSD Page 1 of 2

 

Harris County Criminal District Court Trial Division
FIRST AMENDED GENERAL ORDER BOND FOR CERTAIN OFFENSES

In an effort to stem the tide of accused citizens being admitted to the Harris County Jail and to
expedite the release of those arrested, the Harris County District Court Judges Trying Criminal Cases
have approved a First Amended Order granting a General Order Bond to facilitate the immediate release
of people arrested and charged with certain non-violent felony offenses. No person shall be released
under a General Order Bond who already has an open, pending felony case, a prior conviction involving
a crime of physical violence or the threat of physical violence, or who has an open warrant or hold, or
who is on supervised release, such as felony probation or felony deferred adjudication.

Effective immediately, upon identification by the Harris County District Attorney’s Office and
before the matter is placed on the Hearing Officers’ docket, Harris County Pretrial Services is
ORDERED to process the immediate release of the following persons under a General Order Bond, to
be supervised by Pretrial Services:

Any person booked into the Harris Joint Processing Center, arrested for the offenses listed
below, who is not already on felony probation or felony deferred adjudication, or does not
have another warrant, hold, or does not have a prior conviction involving a crime of physical
violence or the threat of physical violence, or does not have a pending felony charge:

Abuse of Official Capacity 39.02(c)(4-5) (SJF and 3" Degree) F I L
Aggravated Perjury 37.03 (3 Degree) Marilyn Burgess
Bigamy 25.01 (e) (3" through 1* Degree) District Clark
Breach of Computer Security 33.02(b-2)(4),(5) (SJF and 3" Degree) APR 62 2020

Bribery 36.02 (2"4 Degree) Time:

Commercial Bribery 32.43 (SJF) By.
Credit Card Transaction Record Laundering 32.35(e)(4-5) (SJF and 3 Degree) Deputy
Credit or Debit Card Abuse 32.3 1(d), if victim not elderly (SJF)

Criminal Mischief, 28.03(b)(4) (SJF)

Delivery or Offer of Delivery of Dangerous Drug 483.042 (SJF)

Drug-Free Zones 481.134 (SJF through 2" Degree)

Electronic Access Interference, 33.022 (3rd Degree)

Electronic Data Tampering 33.023(d-1)(4),(5) and (d-2)(1-2) (SJF and 3" Degree)

Evading 38.04(b) 1) or (b)(1 (a) (SJF — second offender only)

False Statement to Obtain Property or Credit, 32.32(c)(4) (SIF)

FIRST AMENDED GENERAL ORDER BOND FOR CERTAIN OFFENSES
Page t of 2

 

Burglary of a Vehicle 30.04(d\2) and (3) (SJF and 3" Degree) "Harris County, Texas
 

 

 

i
‘
4
i

Case 4:19-cv-00226 Document 66-3 Filed on 04/06/20 in TXSD Page 2 of 2

Forgery 32.21(d) and (e-1)(4) (SJF)

Fraud 481.129 (SJF through 2" Degree)

Fraudulent Filing of Financial Statement 37.101(b) (SJF and 3 Degree only)

Fraudulent Transfer of a Motor Vehicle, 32.34(f}(1) (SIF)

Fraudulent Use or Possession of Identifying Information, 32.51(c)(1)(2) (SJF and 3Degree)
Graffiti, 28.08(b)(4) and (d) (SJF)

Health Care Fraud, 35A.02(b)(4)-(6) (SJF through 2"? Degree)

Hindering Secured Creditors 32.33(d)(4-5) and (e)(4-5) (SJF and 3 Degree)

Illegal Divulgence of Public Communication 16.05(d) (SJF)

Illegal Recruitment of an Athlete 32.44 1(e)(4-7) (SJF through 1* Degree)

Insurance Fraud, 35.02(c)(4)-(6) and (d) (SJF through 2" Degree)

Interference with Railroad Property 28.07(e)(3) (SJF)

Manufacture of Dangerous Drug 483.043 (SJF)

Manufacture, Possession, or Delivery of Unlawful Telecommunications Device, 33A.03 (3 Degree)
Money Laundering 34.02(e)(1-3) (SJF through 2" Degree)

Official Oppression 39.03(d) (34 Degree)

Online Impersonation 33.07 (3 Degree)

Organized Retail Theft 31.16(c)(4-5) (SJF and 3“ Degree)

Possession, Transport Certain Chemicals with Intent to Manufacture CS 481.124 (SJF -- 2nd Degree)
Possession, Use, Manufacture, Delivery, Sale of Substances 481, 482, 483, 484, 485 (SJF - 2"4 degree)
Prostitution 43.02(c)(2) and (c-1)(!) (SJF)

Securing Execution of Document by Deception 32.46(b)(4-6) (SJF through 2" Degree)

Tampering with a Governmental Record 37.10 (3% and 2" Degree)

Theft, 31.03(e)(4-5) (SIF and 3 Degree)

Theft of Service, 31.04(e)(4-5) (SJF and 3™ Degree)

Theft of Telecommunications Service, 33A.04(b)(3-4) (SJF and 3 Degree)

Trademark Counterfeiting 32.23(e)(4-5) (SJF and 3 Degree)

Unauthorized Absence from Community Corrections Facility 38.113 (SJF)

Unauthorized Disclosure of Information 481.127 (SJF)

Unauthorized Use of Telecommunications Service, 33A.02(b)(3-4) (SJF and 3 Degree)
Unauthorized Use of a Vehicle 31.07 (SJF)

Unlawful Access to Stored Communication 16.04(d) (SJF)

Unlawful Decryption 33.024(b-1)(4),(5) and (b-2)(1-2) (SJF and 3 Degree)

Unlawful Interception, Use, Disclosure of Wire, Oral, Electronic Communication 16.02 (d)(f\(g) (SJF)
Unlawful Use of a Criminal Instrument or Mechanical Security Device 16.01 (SJF)

This ORDER supersedes the Order granting General Order Bond for Certain Offenses that was
signed and entered March 20, 2020.

ad

Signed the 25 of April 2020 ;
Peat ove —

Herb Ritchie
Administrative Judge
Harris County District Courts Trying Criminal Cases

 

First AMENDED GENERAL ORDER BOND For CERTAIN OFFENSES
Page 2 of 2
